 

Exhibit 10.1

 

Amendment to

Stock Purchase Agreement

By and Between

Tucows Inc., William Ford, Granville Barker, Grant Spradling and Justin Thornton

 

This amendment agreement (“Amendment Agreement”), effective as of May 3, 2005
shall amend the Stock Purchase Agreement (the “Agreement”) by and between Tucows
Inc.(“Tucows”) and Boardtown Corporation (“Boardtown”) dated as of  April 20,
2004.

 

The parties are desirous to amend the terms of the Agreement and accordingly
agree as follows:

 

1. Section 1.4 (c) of the Agreement is hereby deleted and replaced with the
following:

 

“Hosted Helpdesk Service” has the meaning set out in Schedule G. If the business
contributions from the Shareholders as they relate to the Hosted Helpdesk
Service are satisfied by no later than July 15, 2005, Tucows and the
Shareholders will instruct the escrow agent to disburse $200,000 from Escrow
Account 1 to the Shareholders, in accordance with the escrow agreement entered
into by and between the parties simultaneously with the Agreement.

 

Save and except as modified herein, all terms and condition of the Agreement
shall remain in full force and effect. In the event of any conflict between this
Amendment Agreement and the Agreement, the terms of this Amendment Agreement
shall prevail.

 

The parties acknowledge and agree that this Amendment Agreement shall be subject
to the approval of Tucows’ Board of Directors.

 

 

/s/BRENDA LAZARE

 

Tucows Inc.

 

 

/s/WILLIAM FORD

 

William Ford

 

 

/s/GRANVILLE BARKER

 

Granville Barker

 

 

/s/GRANT SPRADLING

 

Grant Spradling

 

 

/s/JUSTIN THORNTON

 

Justin Thornton

 

--------------------------------------------------------------------------------

 